Citation Nr: 0206604	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  91-14 146	)	DATE
	)
	)
                       
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1980, and from December 1990 to March 1992.  The 
veteran also served in the Army National Guard. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1992 RO decision which, in pertinent part, 
denied service connection for bronchial asthma.  In April 
1993, the Board remanded this issue to the RO for further 
procedural development.  A personal hearing was held before 
an acting member of the Board in May 1997.  In July 1997, the 
Board remanded this issue to the RO for further evidentiary 
development.  In June 2000, the Board again remanded this 
issue to the RO for further evidentiary development.  The 
case was subsequently returned to the Board.

In its June 2000 decision, the Board denied service 
connection for bronchitis and hypertension, denied an 
increased rating for a service-connected back disability, and 
granted an increased rating for a bilateral foot disorder.  
The board notes that the claims of entitlement to service 
connection for hypertension and bronchitis were denied as not 
well grounded.  Since that decision, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was enacted.  Unlike the version of the law in 
effect at the time of the Board decision, VA is now charged 
with the duty to assist almost every claimant, as well as the 
duty to provide certain notices to claimants to assist them 
in pursuing the benefit sought.  However, this new law can 
only be considered if the veteran files an application to 
have the Board's decision "revisited."  Therefore, the 
Board takes this opportunity to invite the veteran to file 
such an application.

The Board notes that in a November 2001 decision, the RO 
denied increased ratings for a service-connected back 
disability and for a bilateral foot disability, denied 
service connection for a bilateral arm disability, and 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
hypertension.  In December 2001, the veteran submitted a 
statement which the Board construes as a notice of 
disagreement on the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for hypertension.  This issue will be addressed in 
the remand portion of this decision.

Finally, the Board notes that in his March 2002 written 
presentation, the veteran's representative included several 
issues which have not been perfected for appeal.  
Accordingly, the Board construes the March 2002 written 
presentation as to the issues of entitlement to increased 
ratings for the veteran's service-connected bilateral foot 
disability and back disability as a notice of disagreement to 
the November 2001 rating decision that denied these claims.  
These issues will be addressed in the remand portion of this 
decision.  Additionally, the March 2002 written presentation 
by the veteran's representative raised the issue of 
entitlement to service connection for bronchitis.  This issue 
is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's bronchial asthma clearly and unmistakably 
existed prior to his first period of active duty service, and 
the condition did not increase in severity during either his 
first or his second period of active duty service.


CONCLUSION OF LAW

The veteran's bronchial asthma was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 1153 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1972 to September 1980, and from December 1990 to March 1992.  
The veteran also served in the Army National Guard. 

Private medical records from University Hospital in Jackson, 
Mississippi, reflect that in 1968, prior to service, the 
veteran was treated for asthma.  A March 1968 treatment note 
shows that the veteran had a prior medical history of asthma, 
and currently had one attack per year.  In August 1968, it 
was noted that he had a slight problem with asthma, and had 
wheezes bilaterally.  A December 1968 treatment note shows 
that the veteran had a long history of asthma dating from 
early childhood.  It was noted that the veteran usually had 
an attack every night which was usually relieved by a 
Primatene Mist inhaler.  This was occasionally accompanied by 
a "breaking out" of the skin with a bullous-type lesion.  
Those attacks were occasionally extremely severe and the 
veteran was reportedly unable to breathe for several minutes 
without his medicine.  The veteran also had attacks during 
the day, usually precipitated by walking quickly and inhaling 
dust.  The examiner indicated that the asthma was not 
seasonal.  The veteran reported that his only known allergy 
was to tomato juice.  The pertinent diagnostic impression was 
asthma, probably secondary to an unknown allergy.  A 
subsequent undated treatment note shows that the veteran had 
a lifelong history of asthma.  Asthma was reportedly present 
at home and during the day while at school.  On examination, 
there was bilateral inspiratory and expiratory wheezing.  It 
was noted that symptoms were relieved by Primatene Mist and 
whisky and honey.  The pertinent diagnostic impression was 
asthma of questionable etiology.  Asthma medication was 
prescribed, and the veteran was scheduled for a follow-up 
visit in January 1969.

A review of the veteran's service medical records from his 
first period of active duty service shows that on medical 
examination performed for enlistment purposes in September 
1972, the veteran's lungs and chest were listed as normal.  
Asthma was not noted.  In a report of medical history 
completed in September 1972 in conjunction with the 
enlistment medical examination, the veteran denied a history 
of asthma and shortness of breath.  The veteran denied that 
he had ever been a patient in a hospital.

An October 1972 treatment note shows that the veteran 
reported that he had asthma all his life but said it was not 
noted on his induction physical examination.  A February 1976 
treatment note shows that the veteran reported that he had a 
long history of asthma since childhood, and that he had 
treated the condition with over-the-counter medication.  On 
examination, there was no pathology found.  Chest X-ray 
studies performed in May 1976, February 1977 and June 1979 
were negative.

On medical examination performed for separation purposes in 
August 1980, the veteran's lungs and chest were listed as 
normal.  In a report of medical history completed in August 
1980 in conjunction with the separation medical examination, 
the veteran denied a history of asthma and shortness of 
breath.  The veteran underwent allergy testing in September 
1980, and showed positive reactions to certain grasses, 
weeds, and dust.  A September 1980 consultation report from 
the allergy/immunology clinic reflects a diagnostic 
assessment of allergic conjunctivitis.

At a VA general medical examination performed in January 
1981, the veteran's respiratory system was listed as normal.  
It was noted that he smoked a pack of cigarettes per day.  A 
consultation report from the allergy clinic dated in January 
1981 shows that the veteran complained of conjunctivitis and 
reported a prior history of childhood asthma.  Allergy 
testing was performed, and he showed positive reactions to 
grasses, animal dander, dust, and trees.  He was diagnosed 
with allergic rhinitis.

Private medical records from Rush Foundation Hospital and 
Rush Medical Group dated from 1985 to 1987 reflect ongoing 
treatment for a variety of conditions, including asthma.  The 
veteran was seen in the emergency room on several occasions 
for asthma attacks.  A hospital discharge summary shows that 
the veteran was hospitalized for two days in March 1985 for 
complaints of chest discomfort and abdominal pain.  The final 
diagnoses were sliding hiatal hernia, mild hypertension, and 
allergic rhinitis.  A June 1985 treatment note shows that the 
veteran reported that he had an asthma episode while at camp 
recently.  He said he had asthma as a child but had not had 
any since then.  The diagnostic impression was acute and 
chronic asthmatic bronchitis, probably allergic.  The 
examiner recommended that the veteran resume allergy 
injections, and prescribed medication and an inhaler.  An 
August 1985 treatment note shows that the veteran presented 
with acute onset of wheezing and shortness of breath after 
working in a dusty area.  Subsequent outpatient treatment 
records reflect that he received regular allergy injections.  
In September 1985, his asthma was described as much better; 
the veteran denied any problems with breathing, and had no 
wheezes.  An October 1986 treatment note shows that the 
veteran reported that he had taken a new job which exposed 
him to a lot of dust, and complained of recent wheezing.  A 
November 1986 chest X-ray study performed to evaluate asthma 
and shortness of breath shows that there were changes of 
chronic obstructive pulmonary disease (COPD) and old 
granulomatous disease, with no acute pulmonary infiltrative 
process.  A January 1987 hospital discharge summary shows 
that the veteran had been seen 24 hours ago for an acute 
exacerbation of asthma.  He currently complained of wheezing, 
dyspnea, and discomfort.  It was noted that the veteran had 
multiple allergies to antigens, and that he smoked very 
little currently.  A chest X-ray study showed no active 
disease.  The veteran was given respiratory therapy, 
bronchodilators, and antibiotics, and improved quickly.  The 
final diagnosis was extrinsic bronchial asthma, exacerbated.  
A January 1987 treatment note shows that the veteran had an 
asthma attack the previous night; the veteran reported that 
the attack began after he was in a very dusty area at work.  
He was given a note stating that he needed to avoid dust; it 
was noted that he was very allergic to house dust.

VA medical records dated from 1984 to 1990 reflect episodic 
treatment for asthma and other conditions.  A September 1989 
treatment note shows that the veteran reported that he had 
asthma and sinus congestion since military service.  He said 
he became "choked" in dust and heat.  The diagnostic 
impression was probable allergic bronchial asthma.  A 
December 1989 treatment note shows that the veteran requested 
an excuse from running during National Guard training; he 
said he had been running in the cold weather which was 
aggravating his asthma.  On examination, the lungs were clear 
with occasional very faint short wheezes.  The diagnosis was 
asthma.  An August 1990 consultation request reflects that 
the veteran reported that he had a history of asthma since 
childhood.

Service medical records from the veteran's second period of 
active duty service (from December 1990 to March 1992) 
reflect treatment for asthma.  Sick slips dated in January 
1991 and December 1991 reflect that the veteran was 
restricted to his quarters for asthma symptoms.  In an August 
1991 report of medical history, the veteran reported a 
history of asthma and shortness of breath.  The reviewing 
examiner indicated a diagnosis of asthma.  An August 1991 
medical evaluation board (MEB) report reflects that the 
veteran was diagnosed with a back disability and asthma.  In 
an addendum to the MEB report, the examiner noted that he 
treated the veteran for bronchial asthma, which had been 
diagnosed since 1972.  He indicated that the veteran reported 
that exercise, allergies, dust exposure, and season changes 
all exacerbated his asthma.  The examiner noted that the 
veteran was unable to perform in his military occupational 
specialty, which exposed him to dust and dirt particles which 
worsened his asthma condition, and that he had been 
temporarily placed on guard duty, which also exacerbated his 
asthma as a result of exposure to road dust.  The examiner 
concluded that the veteran had significant obstructive airway 
disease, reversible to an extent with bronchial dilators, 
which was felt to be primarily asthma.  The examiner 
recommended a MEB for the veteran.  In October 1991, the 
veteran was treated for an acute exacerbation of asthma, and 
sinusitis.  An October 1991 physical evaluation board (PEB) 
recommended the veteran be discharged from service based on a 
back disability.  A January 1992 treatment note shows that 
the veteran was seen in follow-up after he was treated in the 
emergency room the previous night for "asthmatic flare-
up/Bronchitis".  It was noted that the veteran was feeling 
better.  The diagnosis was asthma - under control.  A January 
1992 physical profile shows that the veteran's duties were 
limited due to a back disability and asthma.  A March 1992 
treatment note shows that the veteran presented with 
complaints of an asthma attack.  The veteran was given an 
inhaler and his respiratory problems subsided.  The 
diagnostic assessment was asthma.  Repeated attempts by the 
RO to obtain additional service medical records from the 
veteran's second period of active duty service have been 
unavailing.

By a statement dated in April 1991, the veteran's 
representative noted that the veteran was treated for asthma 
during service.  The representative said that the veteran 
reported that he had a history of asthma prior to service 
which responded to treatment.  He said his asthma was ongoing 
prior to service, but was not severe.  He asserted that the 
veteran had ongoing asthma attacks during service which were 
"apparently more severe in nature."  He contended that 
service connection should be established for asthma which 
pre-existed service and was aggravated by service.

In a May 1992 rating decision, the RO denied service 
connection for bronchial asthma, concluding that it was 
neither incurred in nor aggravated by service.  The veteran 
appealed this decision.

In April 1993, the Board remanded the case to the RO for 
proper notification to the veteran of the May 1992 denial of 
service connection for asthma.  By a letter to the veteran 
dated in August 1993, the veteran was notified of the May 
1992 rating decision.

In October 1993, the RO wrote to the National Personnel 
Records Center and to the veteran's Reserve unit in an 
attempt to obtain additional service medical records.  
Additional service medical records were subsequently 
received.  A report of a January 1984 medical examination 
performed for enlistment purposes lists the veteran's lungs 
and chest as normal.  Asthma was not noted.  In a January 
1984 report of medical history, the veteran denied a history 
of asthma or shortness of breath.

In January 1995, the RO received additional VA medical 
records dated in 1994 which reflect treatment for a variety 
of conditions, including asthma.  A July 1994 treatment note 
reflects that the veteran's asthma was doing well.

At a May 1997 Board hearing, the veteran testified that he 
had a little wheezing prior to entry into service in 1972.  
When asked if he were ever treated by a doctor, he replied, 
"There were times I was stuffed up.  It was like a cold, 
like a wheeze in the chest.  It sound [sic] like a cold 
rattling.  I never thought it was bronchitis, or asthma or 
what."  He said that prior to his first period of service, 
he was not seen on a regular basis for asthma, but that he 
started seeing a doctor for the condition during military 
service.  He said that prior to service, he had no 
debilitating asthma attacks, and he took over-the-counter 
medication for wheezing.  He testified that he had no 
problems with asthma during his first period of active duty 
service, and only had a little wheezing when exposed to dust.  

During his hearing, the veteran made conflicting statements 
about the date of incurrence of his asthma problems, and 
about the varying levels of severity of this condition over 
the years.  He initially stated that he first had asthma 
problems while on active duty in 1992.  He later said he was 
treated for asthma attacks prior to entering active duty in 
1990, and that these attacks occurred about every 2 or 3 
days.  Regarding this period, he said, "I had it pretty bad 
till the time I was - till they added more treatment to it."  
He stated that he received regular treatment for asthma 
during the 1980s.  He contended that his asthma worsened 
during his second period of active duty service, and said he 
was very short of breath.  He stated that he was stationed in 
Texas, and exposed to a lot of dust.  He said he needed to 
take more asthma medication during active duty than he had 
taken before service.  He later said he only had one severe 
asthma attack during his second period of service, in 1990.  
He said he had no further asthma attacks during 1991 and 
1992.  He then stated that he was hospitalized for one day in 
1991, and then treated every other day; he said he was given 
a job in the hospital so that his asthma could be monitored.  

He asserted that his wheezing became much worse during active 
duty.  He then said that his asthma condition improved a 
little after he left active duty, but that he was still in 
the National Guard and it was currently getting worse.  Then 
he said that on active duty his asthma did not bother him 
badly, and that it was still bothering him a little bit.  He 
said that after his discharge from active duty in 1992 he was 
unable to return to any type of job which involved being 
around fumes.  He said he was working on trucks in the 
National Guard, and also said that he was unable to work on 
trucks because he was exposed to gas fumes.  He stated that 
prior to service in 1972, his mother took him to a doctor, 
and he had a lot of bad wheezing, but he did not know what it 
was.  He said the doctor diagnosed bronchial asthma as far as 
he knew.  He said he could not recall the doctor's name.  He 
said that in 1989 he was treated for a severe asthma attack 
at Rush Foundation Hospital.

In July 1997, the Board remanded the issue of service 
connection for asthma to the RO for a VA pulmonary 
examination.

In August 1997, the RO obtained VA medical records dated from 
1995 to 1997 reflecting treatment for a variety of 
conditions, including asthma, allergic rhinitis, and 
bronchitis.  Records show that the veteran was taking 
medication on an ongoing basis for asthma.  A January 1995 
treatment note reflects that the veteran was taking asthma 
medication and had no asthma problems in the past two months.  
In August 1995, the veteran's asthma was described as stable.  
In April 1996 his asthma was "doing OK".  A January 1997 
chest X-ray study showed that the veteran's lungs were clear 
of any acute process.  A January 1997 treatment note 
indicates that the veteran had one mild flare of asthma, with 
no emergency room visit.  A June 1997 treatment note shows 
that the veteran ran out of asthma medication recently, and 
had an increase in symptoms.  It was noted that the veteran 
had poor compliance with medications.

At an October 1997 VA pulmonary examination, the veteran 
denied any smoking history.  He said he did not recall having 
asthma as a child, and said he was diagnosed with asthma 
during his service in the Army.  He said he used to have 
asthma twice per month, and his last attack was 11/2 months 
ago.  He stated that it seemed that his asthma recurred once 
per month, and that he took asthma medication on a daily 
basis.  Pulmonary function tests performed in September 1997 
showed mild obstructive ventilatory impairment.  The 
diagnosis was bronchial asthma with mild obstructive 
ventilatory impairment.

By a statement dated in March 1998, the veteran said he had 
no new information to submit regarding his claim.

At a July 1998 RO hearing, the veteran reiterated many of his 
assertions.  He said he had only received VA treatment for 
his various conditions.  He said he had a wheezing problem 
during his second period of active duty service.  He said 
that currently he had wheezing every once in a while, but it 
was not as bad as it was previously.

In January 1999 and December 1999, additional VA medical 
records were received.  Such records are dated from 1997 to 
1999 and reflect treatment for a variety of conditions, 
including asthma.  In December 1997, the veteran was treated 
for an exacerbation of asthma.  A June 1998 treatment note 
shows that the veteran's reversible obstructive airway 
disease (ROAD)/allergic rhinitis was doing okay.  In January 
1999, the veteran was treated for an asthma flare-up.  The 
diagnostic assessment was asthma.  A July 1999 treatment note 
shows that the veteran had occasional flare-ups of his 
ROAD/allergic rhinitis.  It was noted that he had not visited 
the emergency room.

In June 2000, the Board remanded the issue of service 
connection for asthma to the RO in order to obtain a medical 
opinion as to whether the condition was aggravated by 
service.

In September 2000, the examiner who performed the September 
1997 VA examination indicated that the veteran had an 
increase in the number of asthma attacks in 1991 due to dust 
exposure, exercise, and season changes.  The examiner stated, 
"[b]ut once you change environment his asthma could return 
to his baseline."  The examiner opined that the veteran's 
asthma did not undergo pathological advancement during his 
first or second period of service beyond the normal 
progression of the disease.  It was noted that pulmonary 
function tests performed in September 1997 showed only mild 
obstructive disease.

By a letter to the veteran dated in June 2001, the RO 
informed him of the recent passage of the VCAA, and advised 
him that he needed to submit evidence of in-service 
incurrence or aggravation of bronchial asthma.  The veteran 
did not respond to this letter.

VA medical records dated from 2000 to 2001 reflect treatment 
for asthma and other conditions.  In July 2001, the veteran 
reported that his sinus and asthma problems had been acting 
up for the past three days.  In November 2001, the veteran 
was treated for complaints of a three-week history of nasal 
congestion, itchy and runny eyes, and cough secondary to an 
upper respiratory infection.  He denied difficulty breathing.  
The examiner noted that the veteran had a history of severe 
perennial allergic rhinitis and asthma.  The diagnostic 
assessment was perennial allergic rhinitis.  In a follow-up 
examination that same day, there was no respiratory distress, 
and there was mild wheezing throughout the lungs.  The 
examiner diagnosed left maxillary sinusitis, an allergic 
reaction resulting in bronchospasm, and asthma - no 
significant exacerbation.

II.  Analysis

In November 2000, the VCAA was signed into law.  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In August 2001, the VA published final regulations 
implementing the VCAA, including a regulation on the notice 
and duty to assist provisions.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  In 
brief, the VA must notify the claimant of the evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  In addition, 
the pertinent parts of the VCAA and companion regulation 
provide that the VA must make reasonable efforts to obtain 
evidence to substantiate the claim, including obtaining 
identified records and providing a VA examination when 
necessary to make a decision on the claim.  Id.; 38 U.S.C.A. 
§ 5103A (West Supp. 2001).

The file shows that since the claim was filed, the RO has 
repeatedly notified the veteran that his claim was denied as 
the evidence did not show that his asthma was incurred or 
aggravated in the line of duty in active military, naval, or 
air service.  Such notice is found in the May 1992 rating 
decision, in several supplemental statements of the case, and 
in the RO's June 2001 letter to the veteran.  Based on the 
foregoing, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes that the notice provisions of the VCAA and 
companion regulation have been satisfied in this case.  
38 U.S.C.A. § 5103 (West Supp. 2001).  With respect to the 
duty to assist provisions of the VCAA, the Board notes that 
the veteran has stated that he has no additional evidence to 
submit.  The Board finds that there is no additional 
pertinent evidence which may be obtained; that all relevant 
evidence has been developed to the extent possible; and that 
the duty to assist provisions of the VCAA and implementing 
regulation have been satisfied.

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  A veteran will be considered to have 
been in sound medical condition upon entrance into service, 
except as to defects, infirmities, or disorders noted at 
entrance, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated during 
service.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 
3.304(b) (2001).

A pre-existing disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2001).

Asthma was not noted in the report of the veteran's 1972 
entrance examination prior to his first period of active duty 
service.  The condition was therefore not noted on entry into 
service.  However, clear and unmistakable evidence 
demonstrates that the veteran's asthma existed prior to 
service.  Private medical records from University Hospital 
show that the veteran was treated for asthma in 1968.  Such 
records reflect that he had a long history of asthma since 
early childhood, that he usually had an attack every night, 
and that he sometimes had extremely severe attacks in which 
he was unable to breathe.  The presumption of soundness is 
therefore rebutted as to the condition of asthma.  Since 
there is no doubt the veteran's asthma existed prior to 
service, the Board turns to whether this condition was 
aggravated by service.

The evidence regarding the manifestations of the veteran's 
asthma over the years shows periods of exacerbation of 
symptoms (typically after exposure to an allergen, such as 
dust), interspersed with periods with less severe disability.  
The veteran had several severe exacerbations of asthma during 
the mid-1980s, between his periods of active military 
service. 

The evidence as a whole indicates that the veteran's 
disability due to his pre-existing asthma did not increase 
during his first period (1972-1980) of active duty service.  
The veteran contends that his asthma was aggravated during 
his second period (1990-1992) of active duty service.  He 
asserts that this condition increased in severity during that 
period of service.  The Board notes that the veteran was 
treated for exacerbations of asthma during his second period 
of active duty.  VA outpatient medical records dated since 
the veteran's second period of active duty reflect that he 
continues to have asthma, for which he takes medication, and 
that he has occasional exacerbations of symptoms.  At an 
October 1997 VA pulmonary examination, the examiner diagnosed 
bronchial asthma with mild obstructive ventilatory 
impairment.  In a September 2000 opinion, the same examiner 
opined that the veteran's asthma did not undergo pathological 
advancement during his first or second period of service 
beyond the normal progression of the disease.

Based on all the evidence relevant to the veteran's asthma 
before, during, and after both periods of service, the Board 
finds that despite temporary or intermittent flare-ups of 
symptoms during service, his pre-service asthma did not 
increase in severity during either period of service.  As his 
asthma existed prior to any of his service, and was not 
aggravated in either of his periods of service, service 
connection for asthma is not warranted.  The preponderance of 
the evidence is against the claim for service connection for 
asthma; thus the benefit-of- the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bronchial asthma is denied.


REMAND

With respect to the claims of entitlement to increased 
ratings for the veteran's service-connected bilateral foot 
disorder and back disorder, and entitlement to reopen the 
issue of entitlement to service connection for hypertension, 
the Board notes that such application was denied in a 
November 2001 RO decision.  The veteran was notified of this 
decision by letter dated in November 2001.  The Board 
construes a December 2001 statement from the veteran as a 
notice of disagreement with respect to the claim to reopen 
the issue of entitlement to service connection for 
hypertension, and further construes the veteran's 
representative's statement dated in March 2002, as a notice 
of disagreement to the issues of entitlement to increased 
ratings for the veteran's service-connected bilateral foot 
disorder and back disorder.  The RO should promulgate a 
statement of the case on these issues, and provide the 
veteran and his representative with an opportunity to perfect 
an appeal of this issue by submission of a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.26, 
19.29, 19.30 (2001); Manlincon v. West, 12 Vet. App. 238 
(1999).

In light of the foregoing, the case is remanded to the RO for 
the following action:

The RO should provide the veteran and his 
representative with a statement of the 
case on the issues of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
hypertension, and entitlement to 
increased ratings for his 
service-connected bilateral foot disorder 
and back disorder .  The veteran should 
be given an opportunity to perfect an 
appeal of such issues by filing a timely 
substantive appeal.  If he does perfect 
an appeal on any issues, it should be 
certified to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

